Citation Nr: 0805109	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected bilateral plantar 
fasciitis.

2.  Entitlement to service connection for head numbness, 
claimed as secondary to service-connected bilateral plantar 
fasciitis.

3.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected bilateral plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1986.

A May 2005 rating decision granted service connection for 
bilateral plantar fasciitis.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim of 
entitlement to service connection for various disorders, 
claimed as secondary to the service-connected plantar 
fasciitis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

A March 2006 rating decision denied the veteran's claim for 
entitlement to service connection for tendonitis and heel 
spurs, and gastroc equinus.  The veteran submitted a March 
2006 notice of disagreement (NOD), and the RO issued a 
statement of the case (SOC) in May 2007.  The record does not 
indicate that the veteran filed a substantive appeal as to 
those issues.  Thus, the matters addressed in the May 2007 
SOC are not in appellate status and will be addressed no 
further herein.  

An October 2006 rating decision denied the veteran's claim 
for entitlement to service connection for right hip and right 
knee conditions.  The record indicates the veteran did not 
submit a NOD regarding that denial.  Those issues are also 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  
REMAND

For reasons explained immediately below, the Board concludes 
that this case must be remand for additional evidentiary and 
procedural development.

Reasons for remand

VCAA notice

The record indicates that the veteran's claims were, from the 
inception of the claim, based on a theory of secondary 
service connection.  He essentially contends that the three 
claimed conditions were caused by steroid injections he 
received to treat his service-connected bilateral plantar 
fasciitis.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, VA to inform a veteran of the evidence 
necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  This impliedly requires 
informing a veteran of the elements of the claim.  In this 
case, the RO sent a letter dated May 2004 which informed the 
veteran of the elements of a direct service connection claim, 
but did not inform him of the elements of a secondary service 
connection claim.  
The Board finds that remand is necessary to provide the 
veteran with proper VCAA notice.

Medical examination and opinion

The Board further observes that the veteran has submitted 
medical evidence that he has headaches and a vision problem.  
With regard to the issue of right-side head numbness, it 
appears that the veteran has not submitted evidence of a 
medical diagnosis of such a condition.  There is a suggestion 
that the veteran's claimed problems may be due to an arteri-
venous malformation in the brain.  
See the report of an August 2004 VA examination.

The record in its present state raises questions that must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. Accordingly, the Board remands the case for 
further development to determine whether the veteran's 
claimed disabilities are caused or aggravated by steroid 
injections used to treat his service- connected bilateral 
plantar fasciitis.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA letter notifying him of 
the elements of a secondary service 
connection claim.

2.  VBA should arrange for the veteran to 
be examined by a physician.  The veteran's 
VA claims folder should be furnished to the 
examiner for review.  After review of the 
veteran's claims folder, an examination of 
the veteran, and the results of any 
diagnostic testing performed, the examiner 
should provide a report which sets out the 
most likely current diagnosis or diagnoses 
regarding the veteran's three claimed 
disabilities (headache, head numbness and 
vision problems).  If an arteri-venous 
malformation is identified, its role, if 
any, with respect to the claimed 
disabilities should be discussed.

To the extent practicable, the etiology of 
any diagnosed disorder should be discussed, 
and an opinion should be expressed whether 
it is as likely as not that any diagnosed 
condition was caused or aggravated by 
steroid injections.    If a specialist 
consultation is necessary, such should be 
arranged.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for headaches, head numbness, 
and a vision condition, all claimed as 
secondary to steroid injections received 
for treatment of his service-connected 
bilateral plantar fasciitis disability.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



